MAINE SUPREME JUDICIAL COURT                                                         Reporter of Decisions
Decision:    2015 ME 34
Docket:      Yor-14-205
Submitted
  On Briefs: December 18, 2014
Decided:     March 19, 2015

Panel:        SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, and JABAR, JJ.



                                              IN RE C.A.

JABAR, J.

         [¶1] The mother of C.A. appeals from a judgment of the District Court

(Biddeford, Foster, J.) terminating her parental rights pursuant to 22 M.R.S.

§ 4055(1)(B)(2) (2014).1 The mother contends that the evidence was not sufficient

to support the court’s finding of parental unfitness and that the court abused its

discretion in determining that termination of her parental rights is in the child’s

best interest. We affirm the judgment.

                                        I. BACKGROUND

         [¶2] The trial court found the following facts, which are supported by the

record. See In re Higera N., 2010 ME 77, ¶ 2, 2 A.3d 265. The child was born ten

weeks premature on October 12, 2012, and spent the first six weeks of his life in

the neo-natal intensive care unit. On December 31, 2012, after the child had been

in his parents’ home for approximately four weeks, the mother left the child in the
   1
       The father consented to a judgment terminating his parental rights to the child. He is not
participating in this appeal and is mentioned in this opinion only insofar as he is relevant to the mother’s
appeal.
2

father’s care to attend an appointment. When the mother returned, she noticed

bruises on the child’s feet. Later that day, the mother took the child to receive a

scheduled immunization, and the child’s pediatrician observed the bruises and

directed her to report them to the Department of Health and Human Services.

After speaking with the father, the mother decided to wait until January 2, after the

New Year’s Day holiday, to call the Department.              However, the child’s

pediatrician did not wait. She reported the bruising on December 31, and the

Department immediately dispatched a caseworker to see the child and meet with

the parents.

      [¶3] Staff at the Spurwink Child Abuse Clinic, who evaluated the child with

the parents’ consent, determined that the bruises could not have been accidentally

inflicted or self-inflicted and that they were most likely caused by inappropriate

squeezing of the feet. Based on this assessment, the Department petitioned for a

preliminary order of protection, received custody of the child on January 3, 2013,

and placed him with his maternal grandmother. On February 8, 2013, the parties

agreed to the entry of a jeopardy order.        In that order, the court accepted

Spurwink’s assessment concerning the likely cause of the bruising, and stated,

“Though this injury itself might be viewed as relatively minor, this infant is

extremely vulnerable and would be at continued risk for further, perhaps more
                                                                                   3

significant and life threatening injury if he were returned to the home environment

where these injuries occurred.”

      [¶4] From January to August, the parents worked to satisfy the terms of the

reunification and rehabilitation plan, see 22 M.R.S. § 4041(1-A)(A), (B) (2014),

and on August 9, 2013, the Department authorized a trial placement of the child

with them. One month later, the Department received a report from the maternal

grandmother’s wife that the child had bruises on his face that looked like

fingerprints.

      [¶5] The Department’s caseworker responded to the report by immediately

making an unannounced visit to the family home. When the caseworker asked to

see the child, the mother told her that the child had fallen against the coffee table

on September 5 and had bruises on his face. The father then told the mother not to

lie for him and related that, while he had been alone with the child on September 5,

the child had fallen while standing at the coffee table, and that he had accidentally

inflicted the bruises by grabbing the child’s face in an attempt to break the child’s

fall. The mother apologized for being dishonest and stated that she had been afraid

that the father would be blamed for the injuries.

      [¶6] The parents had not sought medical attention for the child’s facial

bruises, and from September 5 to September 9, had kept the child home from
4

daycare and rescheduled his appointments. The mother told the caseworker that

she did this to prevent others from seeing the child’s facial bruises.

      [¶7] The caseworker immediately took the child to Spurwink for a second

examination. After that examination, Spurwink’s staff concluded that the bruises

were caused by a high velocity injury, likely a slap, to the child’s face. Based on

Spurwink’s assessment, the Department immediately ended the child’s placement

with the parents and returned the child to the maternal grandmother.

      [¶8] Even after receiving the results of Spurwink’s examination, the mother

continued to maintain that the father had accidentally injured the child by breaking

his fall. On October 11, 2013, the Department filed a petition to terminate both

parents’ parental rights.    In February 2014, three weeks before the scheduled

hearing on the petition for termination of parental rights (TPR), the mother

informed the Department’s caseworker that she had broken up with the father.

      [¶9] When asked at the TPR hearing about the first injury, the bruises on the

child’s feet, the mother testified that she had asked the father whether he had

squeezed the child’s feet, and that the father had told her he became frustrated

when the baby cried.        This was the first time that the mother provided this

information to either the guardian ad litem or the Department. When asked about

the second injury, the child’s facial bruises, the mother testified that the father had

discouraged her from bringing the child to daycare or reporting the bruises to the
                                                                                   5

Department. She testified that her biggest concern should have been the child’s

injury but that she had been more concerned about the child being taken away.

The mother testified that she had recently begun to question whether the father

might have inflicted the injuries because he was the only one present when they

occurred, and that she had come to believe that the father was responsible for the

child’s injuries.

       [¶10] At the time of the TPR hearing, the child had spent most of his life

with the grandmother and was doing well in her home. The grandmother testified

that she and her wife were willing to adopt the child, and both the Department and

guardian at litem expressed support for the adoption.

       [¶11] On April 2, 2014, the court terminated the mother’s parental rights to

the child based on its findings, by clear and convincing evidence, that the mother is

unwilling or unable to protect the child from jeopardy and these circumstances are

unlikely to change within a time reasonably calculated to meet the child’s needs,

and that termination of the mother’s parental rights is in the child’s best interest.

See 22 M.R.S. § 4055(1)(B)(2)(a), (b)(i).      The mother timely appealed.       See

22 M.R.S. § 4006 (2014); M.R. App. P. 2(b)(3).

                                 II. DISCUSSION

       [¶12]   When evaluating the sufficiency of the evidence supporting the

court’s finding of parental unfitness, we review the court’s factual findings for
6

clear error. In re H.C., 2013 ME 97, ¶ 11, 82 A.3d 80. With respect to the court’s

best interest determination, we review the court’s factual findings for clear error

and its ultimate conclusion for an abuse of discretion. In re A.H., 2013 ME 85,

¶ 16, 77 A.3d 1012. If the court’s factual findings are supported by competent

record evidence, we must sustain them.          In re M.S., 2014 ME 54, ¶ 13,

90 A.3d 443.

      [¶13] Here, competent record evidence demonstrates that the mother failed

to respond appropriately to the child’s bruises, which, as the court noted in its

termination judgment, were “‘sentinel injuries,’ injuries often observed in children

who later sustained severe injury.” The mother failed to recognize the risk that the

father posed to the child. She did not seek medical attention for the child’s injuries

or report them to the Department, but instead took affirmative steps to keep them

from being discovered. Until the eve of the TPR hearing, she prioritized her

relationship with the father over the child’s need for safety and refused to consider

the possibility that the father was responsible for the child’s injuries, even though

he was alone with the child when the injuries occurred and both medical

evaluations indicated that his explanations for the injuries were not plausible.

Although the injuries themselves were not life threatening, they were injuries

inflicted on a very young and extremely vulnerable child, and were properly

deemed to create jeopardy. Sufficient evidence thus supports the court’s finding,
                                                                                     7

by clear and convincing evidence, that the mother is unwilling or unable to protect

the child from jeopardy and that these circumstances are unlikely to change within

a time that would meet the child’s needs. See id. ¶ 14.

        [¶14] The record also contains competent evidentiary support for the court’s

findings that the child has spent the majority of his life in the grandmother’s home,

that the grandmother and her wife are able to meet the child’s needs, and that they

are willing to adopt him.            In light of the child’s stable placement with the

grandmother and the mother’s consistent failure to recognize and respond

appropriately to a threat to the child’s safety, the court did not abuse its discretion

in concluding that termination of the mother’s parental rights is in the child’s best

interest. See id. ¶ 15.

        The entry is:

                           Judgment affirmed.



On the briefs:

        Wendy Moulton Starkey, Esq., Rose Law, LLC, York, for
        appellant mother

        Janet T. Mills, Attorney General, and Meghan Szylvian, Asst.
        Atty. Gen., Office of the Attorney General, Augusta, for
        appellee Department of Health and Human Services

Biddeford District Court docket number PC-13-01
FOR CLERK REFERENCE ONLY